Tannenwald, J., concurring: I agree with the result reached herein solely because (a) I believe that, under Golsen v. Commissioner, 54 T.C. 742 (1970), affd. on another issue 445 F.2d 985 (10th Cir. 1971), the respondent’s position must be rejected on the authority of Estate of Hinds v. Commissioner, 11 T.C. 314 (1948), affd. on this ground 180 F.2d 930 (5th Cir. 1950), and (b) to the extent that the rationale of the Fifth Circuit in Hinds indicates that no portion of the transfer should be included, it is dictum and we are not required by Golsen to. adopt such rationale. Absent Golsen, I would adopt the reasoning of Judge Hufstedler in her concurring opinion in In re Estate of Bomash, 432 F.2d 308, 313 (9th Cir. 1970), revg. 50 T.C. 667 (1968), and sustain the position taken by the respondent herein.